IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41568

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 684
                                                )
       Plaintiff-Respondent,                    )     Filed: August 20, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
WILLIAM HARRY THOMAS, JR., aka                  )     THIS IS AN UNPUBLISHED
WILLIAM HARRY THOMAS, BILL                      )     OPINION AND SHALL NOT
THOMAS, WILLIE THOMAS,                          )     BE CITED AS AUTHORITY
                                                )
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. George A. Southworth, District Judge.

       Judgment of conviction and suspended, unified sentence of twenty years, with a
       minimum period of confinement of four years, for sexual abuse of a child under
       the age of sixteen years, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       William Harry Thomas, Jr. was convicted of sexual abuse of a child under the age of
sixteen years, Idaho Code § 18-1506(b). The district court sentenced Thomas to a unified term
of twenty years with a minimum period of confinement of four years. Thomas filed an Idaho
Criminal Rule 35 motion for reduction of the sentence which the district court granted, retaining
jurisdiction for 365 days. Upon Thomas’s completion of retained jurisdiction, the district court




                                               1
suspended the sentence and placed Thomas on probation. Thomas appeals, contending that his
sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Thomas’s judgment of conviction and sentence are affirmed.




                                                   2